7

Case 4:21-cv-01140 Document1 Filed on 04/07/21 in TXSD Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF TEXAS United States Courts
HOUSTON DIVISION Souther Dist of Texas
ROGER FOUNTAIN, § APR -7 2021
Plaintiff, §
§
vs. §  CIVILACTION No, N#han Ochsner, Clerk of Court
§
CHRISTIAN VIVEIROS AND CMAC_ §
ROOFING LLC,
Defendants. §

NOTICE OF REMOVAL
TO THE HONORABLE JUDGE OF SAID COURT:

1. Defendants, Christian Viveiros and CMAC Roofing LLC, by their undersigned
attorney, respectfully show this Court:

2. On March 8, 2021, Cause No. 217100061783 was commenced against
Defendants in the Justice Court, Harris County, Texas Pct 7, Place 1. Defendants were served
with Plaintiff's Original Petition in the above-entitled action.

3. As of the date of this filing, no pleadings have been filed in the state court action
other than the Plaintiffs petition. Copies of all process, pleadings and orders served upon
Defendants in the above-entitled action are attached hereto as Exhibit 1, and filed herewith.

4. In his Petition, Plaintiff alleges that Defendants violated federal statutes,
specifically by making phone calls in violation of the Fair Debt Collection Practices Act, a
federal statute found at 15 U.S.C. §1692. Accordingly, Plaintiff asserts a federal question under 28

U.S.C. § 1331, therefore, this case is removable under 28 U.S.C. § 1441 (a).

Notice of Removal Page 1
Case 4:21-cv-01140 Document1 Filed on 04/07/21 in TXSD Page 2 of 3

5. This Court has original jurisdiction of the above-entitled action pursuant to 28
U.S.C. §1331, and the action may therefore be removed to this Court pursuant to 28 U.S.C.
§1441(b).

6. This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367(a), over all
non-removable causes of action contained in Plaintiff’s Petition because such causes of action are so
related to the removable claims that they form part of the same case or controversy. Alternatively,
this Court has jurisdiction over any non-removable claims pursuant to 28 U.S.C. § 1441(c).

7, This notice is filed with this Court within 30 days after service on Defendants of

Plaintiff's Original Petition in the above-entitled action.

WHEREFORE, Defendants pray that the above-entitled action be removed from the

Justice Court of Harris County, Texas to this Court.

Respectfully submitted,

By: /s/ Donna R. Hernandez
Donna R. Hernandez
Attorney-~in-Charge
Texas Bar No. 03638600
Southern District Bar No: 03638600
E-Mail: dhernandez@morris-law.com
610 PARKER SQ
FLOWER MOUND, TX 75028-7427
Tel. (972) 539-0090
Fax. (972) 539-1464
Attorney for Defendants
Christian Viveiros and CMAC Roofing LLC

Notice of Removal Page 2
Case 4:21-cv-01140 Document1 Filed on 04/07/21 in TXSD Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on April 1, 2021, a true and correct copy of Notice of Removal was
served to each person listed below by the method indicated.

Roger Fountain rcfountain@live.com

/s/ Donna R. Hernandez
Donna R. Hernandez
